Citation Nr: 1044577	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as secondary to treatment of service-connected 
tuberculosis. 

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite of the right foot.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right foot, associated with 
residuals of frostbite.   

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite of the left foot.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left foot, associated with 
residuals of frostbite.  

6.  Whether new and material evidence has been received to reopen 
a claim for aphakia of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to June 1946 
and from December 1947 to June 1954.  This appeal comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In April 2008, the Board 
remanded the issues on appeal for further development of the 
record.  

In an August 2010 rating decision, the RO assigned separate 10 
percent evaluations for peripheral neuropathy of each lower 
extremity, as associated with residuals of a cold 
injury/frostbite.  This determination is considered to be a 
component of the increased rating claims currently on appeal.  As 
these grants do not represent total grants of benefits sought on 
appeal, the claims for increase remain before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran originally appealed the issue of entitlement to an 
initial compensable rating for gastroesophageal reflux disease 
(GERD) with hiatal hernia.  An April 2008 Board decision granted 
an initial 30 percent rating for GERD with hiatal hernia.  That 
represents a total grant of the benefits sought on appeal for the 
issue of entitlement to an initial compensable rating for GERD 
with hiatal hernia, and therefore, that issue is no longer before 
the Board.  

The issues of entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy, right foot, associated with 
residuals of frostbite, entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, left foot, 
associated with residuals of frostbite, and entitlement to 
service connection for a dental disorder (loss of teeth) as 
secondary to medications taken for service-connected 
tuberculosis, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the time period on appeal, the cold injury of the 
left and right lower extremities has been manifested by pain and 
subjective reports of cold sensitivity as well as clinical 
findings relating to nail abnormalities, discolored skin, and X-
ray abnormalities of osteoarthritis-like involvement of the feet.  

2.  In a December 1954 rating decision, the RO denied the 
Veteran's claim of service connection for aphakia of the right 
eye.  In January 1955, the Veteran was notified of this decision 
and apprised of his appellate rights, but he did not file a 
timely notice of disagreement to this decision, and the RO's 
determination became final.

3.  The evidence added to the record since the December 1954 
decision denying the Veteran's claim of service connection for 
right eye aphakia does not, when considered with the previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim or otherwise raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for cold injury of the 
left foot have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2010).

2.  The criteria for a 30 percent rating for cold injury of the 
right foot have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2010).

3.  Following the final December 1954 RO decision denying service 
connection for aphakia of the right eye, new and material 
evidence has not been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented 
at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, the 
information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this regard, the Board 
notes that the VCAA states that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C. § 5103A(f).

In this Veteran's case, in letters dated in July 2003, January 
2004, September 2004, and July 2008, VA provided the Veteran with 
the notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), including new and material evidence required to reopen 
the previously denied claim of entitlement to service connection, 
and including notice that a disability rating and effective date 
will be assigned if the claims are allowed.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally notified of the types of evidence VA would assist him 
in obtaining and informed that he should send information or 
evidence relevant to the claims to VA.  In addition, the RO 
provided notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the claims, and 
also informed the Veteran of the cumulative evidence previously 
provided to VA, or obtained by VA on his behalf.

On the claims for increased ratings, the RO provided the pre- and 
post- adjudication VCAA notice by letters dated in July 2003 and 
July 2008.  The notice included the type of evidence needed to 
substantiate the claims for increase, namely, evidence that the 
disability was worse and the effect the disability had on 
employment.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
However, the procedural defect was cured, as after the RO 
provided content-complying VCAA notice, the claims were 
readjudicated, as evidenced by the statements of the case issued 
in May 2007 and August 2010.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A. Specifically, the 
information and evidence associated with the claims file consists 
of service treatment records, post-service medical and treatment 
records, VA examinations, and statements of the Veteran and his 
representative in support of the claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the Veteran's claims.  Therefore, under the circumstances of 
this case, VA has satisfied its duty to assist the Veteran in 
this matter.  Accordingly, further development and further 
expending of VA's resources is not warranted and adjudication of 
his claims on appeal poses no risk of prejudice to the Veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

1.  Entitlement to evaluations in excess of 20 percent for 
residuals of frostbite in the right and left feet

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Analysis for Increased Rating Claims

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that the symptoms associated with his 
service-connected residuals of a cold injury, including nerve and 
skin damage (sores and rashes) to the legs and feet, swelling, 
aching, muscle spasms in the legs and toes, and loss of balance, 
more closely approximate the criteria for the next higher 
evaluation.  He asserts that the residuals are extremely painful 
and that he has had to discontinue his nightly walks due to such 
pain.  He also contends that he has to wear knee braces to aid in 
stability when walking.  

Here, it is noted that in an August 2010 rating decision, the RO 
assigned separate 10 percent evaluations for associated 
peripheral neuropathy of each lower extremity under 38 C.F.R. § 
4.124a, Diagnostic Code 8521.  This determination is deemed to be 
a component of the current appeal for an increased rating for 
frostbite residuals, and therefore, entitlement to ratings in 
excess of 10 percent for peripheral neuropathy will be further 
discussed in the REMAND portion of this decision.  

Residuals of frostbite of each extremity are currently rated as 
20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7122.  Under Diagnostic Code 7122, a 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A maximum rating of 30 percent is assigned for 
arthralgia or other pain, numbness, or cold sensitivity plus two 
or more of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  

A review of the medical evidence shows that, in a March 2003 VA 
medical report, the Veteran complained of increased neuropathy 
symptoms, pain in his feet, and generalized arthralgia.  The 
diagnosis was peripheral neuropathy; he was prescribed prosthetic 
shoes at that time.    

A January 2004 VA treatment report shows that the Veteran 
complained of decreased sensation in his lower extremities that 
began during the Korean War.  Past nerve conduction studies were 
indicative of lower extremity neuropathy.  Physical examination 
revealed lower extremity strength of 5/5.  There was decreased 
sensation in all modalities in the lower extremities up to his 
knees.  The diagnosis was peripheral neuropathy.  

The Veteran was afforded a VA examination in May 2009.  At that 
time, he complained of chronic swelling and numbness in cold 
weather of the the feet, ankles, and toes.  It was noted that he 
used inserts and compression hose for treatment.  He also stated 
that he experienced tingling, burning, and numbness in both legs.  
Upon physical examination, moderate burning pain at the tips of 
the toes was noted.  Degree of cold sensitivity was mild, and 
left and right foot tingling was severe.  Swelling of both legs 
was noted as well as left and right foot muscle cramps and severe 
decreased sensation.  There was also a history of abnormal, 
blotchy red color to the left and right foot.  Nail abnormalities 
(fungal infections) were also noted.  There were no cold-injured 
areas with stiffness of the joints or weakness, and there was no 
skin thickness of the affected areas.  A history of sleep 
disturbance due to symptoms was reported. 

A detailed reflex examination revealed absent knee and ankle jerk 
reflexes.  Sensory function examination showed decreased 
vibration, light touch, and pain sensation of the right and left 
lower extremity peroneal nerves, but peripheral pulses were 
normal.  Moderate edema was noted in both legs.  There was no 
tissue loss, muscle atrophy, or ligament weakness.  X-rays of the 
feet revealed mild osteopenia.  The VA examination report also 
referenced an August 2002 nerve conduction study which found the 
following: prolonged terminal latency and F-waves in the 
bilateral peroneal nerves, minimally prolonged F-wave in the 
right posterior tibial nerve, and slow nerve conduction in the 
bilateral posterior nerves.  The examiner noted that these 
findings were consistent with lower extremity peripheral 
neuropathy.  A summary of diagnoses included moderate residual 
bilateral swelling and severe residual lower extremity 
polyneuropathy of the bilateral peroneal and posterior tibial 
nerves.  

In an April 2010 VA addendum, the examiner expressly noted that 
the bilateral lower extremity polyneuropathy was a result of cold 
injury/frostbite, but that ulnar neuropathy, left knee strain, 
and right knee arthritis, which were contemporaneously diagnosed 
upon VA examination, were not residuals of the frost bite injury.  

After review of the record, and giving the Veteran the benefit of 
the doubt, the Board finds that the Veteran's residuals of 
frostbite of the lower extremities are each separately more 
appropriately rated as 30 percent disabling.  As described above, 
there is evidence of pain, nail abnormalities, skin 
abnormalities, and X-ray abnormalities (i.e., osteopenia of the 
bilateral feet).  The Veteran has also complained of cold 
sensitivity and numbness.  While there was no objective evidence 
of tissue loss, there was little, if any, hair growth evident.  
Color changes involving the skin were objectively observed.  Nail 
abnormalities in the form of fungal infections were noted.  Given 
this disability picture involving both lower extremities, the 
Board concludes that the criteria for a higher rating have been 
satisfied for the entire period on appeal.  

As 30 percent is the maximum allowable rating under the 
applicable schedular rating criteria, a higher rating is not in 
order.  The Board notes that Note (1) under Code 7122 provides 
that amputations of fingers or toes and other disabilities that 
have been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., are to be 
separately rated unless they are used to support an evaluation 
under Code 7122.  

In this case, the evidence does not show either amputations or 
disabilities that are residual effects of the cold injury of both 
feet, other than peripheral neuropathy which is already 
separately evaluated (and discussed below), that have not already 
been considered in evaluating the Veteran's cold injury 
disabilities as 30 percent disabling.  

The Board also finds that the evidence does not show that the 
Veteran's service-connected residuals of cold injury of both feet 
present such an unusual or exceptional disability picture at any 
time so as to require consideration of an extra-schedular rating.  
38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence 
of record shows that manifestations of the Veteran's 
service-connected residuals of cold injury of both feet do not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that the evidence does not show frequent 
hospitalization due to the residuals of cold injury of both feet 
or that the disabilities cause marked interference with 
employment beyond that envisioned by the schedular ratings 
already assigned.  Consequently, the Board concludes that 
referral of this case for consideration of extra-schedular 
ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996). 

2. Whether new and material evidence has been received to 
reopen a claim for aphakia of the right eye.

New and material evidence

Generally, a claim that has been denied in a Board decision or an 
unappealed RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 7105(c); 38 
C.F.R. §§ 20.302, 20.1100; see also Hayslip v. Principi, 364 F.3d 
1321 (Fed. Cir. 2004).  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective on and after August 29, 
2001.

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed, unless the evidence is inherently incredible 
or consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

After reviewing the record, the Board finds that new and material 
evidence sufficient to reopen the Veteran's claim of service 
connection for aphakia of the right eye, or a right eye 
disability, has not been received. 

The Veteran's claim for service connection for aphakia of the 
right eye was initially denied by the RO in a December 1954 
rating decision.  The evidence of record at that time included 
service treatment records, a VA examination, and the Veteran's 
statements.  The RO denied the Veteran's claim because neither 
the service treatment records nor the VA examination reflected 
any increase in the pre-existing right eye disability.   

The evidence submitted after the final December 1954 RO decision 
consists of the Veteran's statements in support of his claim, 
medical treatment records, and VA examinations dated in June 2009 
and April 2010.  

The medical records note the Veteran's history of right eye 
trauma in 1946 as well as current diagnoses of primary open angle 
glaucoma, blepharitis, dry eye syndrome, cataract of the left 
eye, choroidal lesion of the left eye, pseudophakia of the left 
eye, and right eye aphakia.  The Veteran's medical records, 
however, do not indicate that any right eye surgery performed 
during service resulted in aggravation of residuals of right eye 
trauma or that any other incident of service resulted in such 
permanent aggravation.  Rather, these records merely show ongoing 
treatment for glaucoma and dry eye syndrome.  

With respect to the VA examination conducted in June 2009 with 
subsequent April 2010 addendum, the examiner stated that the 
Veteran apparently had an initial repair of the cornea prior to 
service, followed by a lensectomy without intraocular lens 
implant.  The VA examiner opined that the right eye surgery 
during service was necessary to repair the hole in the eye and to 
later remove a cataract that had formed as a result of the 
trauma.  With respect to aggravation, the VA examiner opined that 
the scar tissue removal and muscle surgery performed during 
service was necessary due to sequelae of prior eye trauma.  Most 
notably, the examiner stated that the in-service surgery did not 
aggravate the residuals of the right eye trauma and that the 
surgery was necessary to repair the sequelae of the trauma.  In 
the April 2010 addendum, the VA examiner again opined that the 
procedures performed during service were necessary to correct the 
residuals of the pre-service eye injury and did not aggravate the 
pre-existing injury in any way (less than 50 percent likely to 
have aggravated the pre-service eye injury/trauma).  

Based on the foregoing, none of the evidence added to the record 
since the time of the last final rating decision in 1954 shows 
that the Veteran's in-service surgical procedure aggravated the 
residuals of right eye trauma or that the pre-existing right eye 
disability was otherwise aggravated by service.  

Accordingly, the medical evidence in the record is insufficient 
to reopen the Veteran's previously denied claim, as such evidence 
does not raise a reasonable possibility of substantiating the 
claim.  Again, the June 2009 VA examiner unequivocally opined 
that the in-service surgery was necessary and resulted in no 
aggravation of right eye trauma residuals.  Moreover, the 
Veteran's medical records indicate continued treatment for other 
unrelated eye conditions, such as glaucoma, and note a "history 
of" right eye trauma.  In this regard, the Board notes that 
records related to continued treatment are generally insufficient 
to reopen a claim for service connection. 38 C.F.R. § 3.156.  See 
also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical 
evidence which merely documents continued diagnosis and treatment 
of disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material evidence). 

In addition, the Board notes that the Veteran's statements in 
connection with the claim do not support reopening of his claim.  
The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain, but as a layperson, the 
Veteran is not competent to offer medical opinions.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In this case, the information added to the record since the 
December 1954 rating decision is "new" to the extent that it 
was not previously submitted to agency decisionmakers.  However, 
neither the treatment records nor the VA examinations relate to 
unestablished facts necessary to substantiate the claim, and 
therefore, they do not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Consequently, lacking new and material evidence, the claim of 
service connection for residuals of a right eye injury (claimed 
as aphakia) is not reopened.


ORDER

For the entire period on appeal, a 30 percent rating for cold 
injury of the left foot, is granted, subject to the governing law 
and regulations awarding monetary benefits.  

For the entire period on appeal, a 30 percent rating for cold 
injury of the right foot, is granted, subject to the governing 
law and regulations awarding monetary benefits.  

As new and material evidence has not been submitted to reopen the 
previously denied claim of service connection for aphakia of the 
right eye, the appeal is denied.


REMAND

Peripheral Neuropathy 

As previously noted, in August 2010, the RO assigned separate 10 
percent evaluations for peripheral neuropathy of each lower 
extremity (associated with residuals of frostbite) under 38 
C.F.R. § 4.124a, Diagnostic Code 8521.  

The Veteran last had a VA compensation examination assessing the 
severity of his cold injury/frostbite in May 2009.  While that VA 
examination contains various objective findings related to 
bilateral lower extremity polyneuropathy, it appears that the VA 
examiner's neurological assessment was based largely upon on an 
August 2002 nerve conduction study and electromyography (EMG).  
Such findings are too remote in time to accurately assess the 
Veteran's current condition.  Moreover, the Veteran has indicated 
that his neurological condition has worsened over the course of 
his appeal.  

The Court has held that when a Veteran claims that a disability 
is worse than when originally rated (or last examined by VA), and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Therefore, as outlined below, the Veteran 
should be scheduled for a VA neurological examination in order to 
accurately assess the nature and severity of his current 
condition.  

Dental Condition 

The Veteran is claiming entitlement to service connection for a 
dental disorder as secondary to treatment for service-connected 
tuberculosis (TB).  He specifically contends that the medications 
he took during the course of his treatment for TB, namely INH and 
PAS, resulted in his loss of teeth and need for dentures.  

The Veteran has submitted several statements, including one as 
recent as August 2010, in which he notified VA that he has 
received near-continuous dental care since his separation from 
service in 1954.  According to the Veteran, he has been treated 
by both private and VA dentists.  In a July 2003 statement, he 
indicated that he was treated post-service for his service-
connected TB at the VA hospital in Nashville, Tennessee, at which 
time several doctors "inferred" that the TB medications would 
result in dental problems.  He claims that he was subsequently 
treated at the Nashville VA dental clinic on numerous occasions 
during which time he suffered the loss of several teeth and had 
to have cleanings on a monthly basis.  Thereafter, he claims that 
he was sent to a private dentist who was under contract with VA 
and that several teeth were replaced with bridges and crowns.  He 
claims to have received private dental treatment through his 
civilian work insurance after that point in time.  Currently, the 
Veteran's claims file does not include any treatment records for 
dental care prior to the May 2009 VA examination.  There is also 
no indication in the record that the RO attempted to obtain such 
treatment records.  The RO must attempt to obtain such records 
upon remand, to include hospital records from the VA facility in 
Nashville, Tennessee (from 1959 to 1960), and records from the VA 
dental clinics in Birmingham, Alabama, and Nashville, Tennessee.  
The Veteran should also be asked to provide the names of all 
private dental providers, and the RO should obtain the 
appropriate authorization forms for release of such records.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate VA 
medical facilities and attempt to obtain 
copies of the following: (1) hospitalization 
reports from the VA hospital located in 
Nashville, Tennessee, for the period from 
1959 to 1960, at which time the Veteran was 
treated for tuberculosis; (2) all records 
from the VA dental clinic in Nashville, 
Tennessee; and (3) all records from the VA 
dental clinic in Birmingham, Alabama.  

The RO should also request that the Veteran 
provide the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers (other than those 
listed above) who have treated his dental 
problems since separation from service.  
After obtaining any necessary authorization 
from the Veteran, the RO should attempt to 
obtain copies of pertinent treatment records 
identified by the Veteran that have not been 
previously associated with the claims files.  
All records obtained should be associated 
with the claims files.

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
representative in accordance with 38 C.F.R. § 
3.159(e).

2.  Schedule the Veteran for an appropriate 
VA medical examination to reassess the 
severity of the peripheral neuropathy 
affecting his lower extremities.  Have the 
designated examiner review the claims file 
for the pertinent medical and other history.  
All diagnostic testing and evaluation needed 
to make this determination should be 
performed.  All pertinent symptomatology and 
findings should be reported in detail, and 
the examiner should give some indication of 
whether there is complete versus incomplete 
paralysis of the affected nerve, and whether, 
if incomplete, it is mild, moderate or 
severe.  See 38 C.F.R. § 4.124a, DC 8521.

3.  Then readjudicate the claims in light of 
the additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


